923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.INSIDE SCOOP, INC., Appellant,v.Paul CURRY, Philip Katz, and C & K Investment TrustWashington One, Appellees.
No. 89-7229.
United States Court of Appeals, District of Columbia Circuit.
Jan. 16, 1991.

Before BUCKLEY, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant.  The Court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court order of September 19, 1989, dismissing the case, be affirmed substantially for the reasons stated in the district court's accompanying opinion.


3
The Clerk is directed to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.